DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lwali et al (US 20200102156), hereafter Lwali, further in view of Elazary et al (US 10558944), hereafter Elazary.

With regards to claim 1, Lwali discloses a transportation and sorting system (10) for packages, the system comprising: a plurality of bins (destinations 330) arranged to receive the packages (P0025), 
Lwali does not disclose a sensor coupled to the AGV and operable to measure a value for each bin indicative of that bin's capacity to hold additional packages; and the computer system also operable to provide an indication when the value for one of the plurality of bins indicates that that bin has a capacity to hold additional packages that is below a predetermined level.
 However Elazary discloses a sensor (130 on inventory verification device 100) coupled to the AGV (Fig. 6) operable to measure a value for each bin indicative of that bin's capacity to hold additional packages (Col. 3, L54-57); and the computer system also operable to provide an indication (display 150; Col. 4, L45) when the value for one of the plurality of bins indicates that that bin has a capacity to hold additional packages that is below a predetermined level. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a sensor as disclosed by Elazary to the system disclosed by Lwali, in order to tell the AGV to bypass the full bin, thus increasing efficiency.

With regards to claim 2, Lwali and Elazary disclose all the elements of claim 1 as outlined above. Lwali further discloses wherein the sort criteria includes a zip code (P0015, L5-7).

With regards to claim 3, Lwali and Elazary disclose all the elements of claim 1 as outlined above. Lwali further discloses wherein the AGV includes a parcel support portion (payload carrier 156) including a first movable delivery mechanism. Lwali does not disclose a second movable delivery mechanism, however it would have been within the skill of a person with ordinary skill in the art before 

With regards to claim 4, Lwali and Elazary disclose all the elements of claim 3 as outlined above. Lwali further discloses wherein the first movable delivery mechanism includes a conveyor belt (162) operable to move the first package off the parcel support portion.

With regards to claim 8, Lwali and Elazary disclose all the elements of claim 1 as outlined above. Lwali does not disclose wherein the sensor is one of a laser sensor, an ultrasonic sensor, and a time-of-flight sensor. 
However Elazary discloses wherein the sensor is one of a laser sensor, an ultrasonic sensor, and a time-of-flight sensor (Col. 3, L41-45). 

Claims 5-7 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lwali and Elazary as applied to claim 3 above, and further in view of Wagner et al. (US 20170157648), 

With regards to claims 5-6, Lwali and Elazary disclose all the elements of claim 3 as outlined above. Lwali and Elazary do not disclose wherein the first movable delivery mechanism includes a tiltable portion operable to discharge the first package, wherein the tiltable portion includes a container that is tiltable about a pivot axis that is parallel to the floor.
However Wagner discloses wherein the first movable delivery mechanism includes a tiltable portion operable to discharge the first package, wherein the tiltable portion includes a container (carriage 338) that is tiltable about a pivot axis that is parallel to the floor (Fig. 19C). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the tiltable container as disclosed by Wagner to the AGV as disclosed by Lwali, in order to prevent the package from 

With regards to claim 7, Lwali, Elazary and Wagner disclose all the elements of claim 5 as outlined above. Lwali and Elazary do not disclose wherein the tiltable portion is tiltable to any one of a transport position, a first side receive position, a first side discharge position, a second side receive position, and a second side discharge position. 
However Wagner discloses wherein the tiltable portion is tiltable to any one of a transport position, a first side receive position, a first side discharge position, a second side receive position, and a second side discharge position (Figs. 19A-C). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the tiltable container as disclosed by Wagner and the AGV disclosed by Lwali in order to have the AGV discharge packages to bins on either side of the AGV, thus increasing efficiency. 

With regards to claim 9, Lwali and Elazary disclose all the elements of claim 1 as outlined above. Lwali does not disclose wherein the indication includes a light disposed adjacent the bin. 
However Wagner discloses, wherein the indication includes a light disposed adjacent the bin (P0069, L7-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the indicator as disclosed by Wagner to the system disclosed by Lwali and Elazary in order to timely alert an operator to switch out the full bin, thus increasing efficiency.

Claims 10-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lwali.

With regards to claim 10, Lwali discloses a transportation and sorting system (10) for packages, the system comprising: a plurality of bins (destinations 330) arranged to receive the packages (P0025), each bin having a separate sort criteria (P0015, L1-3); a plurality of autonomous guided vehicles (AGVs) 
Lwali does not directly disclose a second movable delivery mechanism operable to carry a second package from the induction point to any of the plurality of bins. However, it would have been within the skill of a person with ordinary skill in the art before the effective filing date of the invention to increase the number of delivery mechanisms in order to increase system throughput (MPEP 2144.04.IV.B)
Lwali further  discloses an identification module (scanner 114) operable to read the first package and the second package to determine a first desired bin for the first package and a second desired bin for the second package and operable to transmit the desired bin information to the first AGV. 

With regards to claim 11, Lwali discloses all the elements of claim 10 as outlined above. Lwali further discloses wherein the first movable delivery mechanism includes a conveyor belt (162) operable to move the first package off the parcel support portion.

With regards to claim 14, Lwali discloses all the elements of claim 10 as outlined above. Lwali further discloses wherein the identification module reads a first barcode on the first package and a second barcode on the second package, and wherein the identification module communicates with a computer which receives the first barcode data and the second barcode data from the identification module and determines the first desired bin based at least in part on the first barcode data and determines the second desired bin based at least in part on the second barcode data, and wherein one of the computer and the identification module communicates the first desired bin and the second desired bin to the first AGV (P0033 L5-8).

With regards to claim 15, Lwali discloses a transportation and sorting system (10) for packages, the system comprising: a plurality of bins (destinations 330) arranged to receive the packages, each bin 
Lwali does not directly disclose a second movable delivery mechanism, a second package on the second movable delivery mechanism; the computer communicating the sort location for the second package to the AGV. However it would have been within the skill of a person with ordinary skill in the art before the effective filing date of the invention to increase the number of delivery mechanisms in order to increase system throughput (MPEP 2144.04.IV.B).
Lwali does not directly disclose each of the AGVs having a battery. However, Lwali discloses that the AGVs need to recharge (P0024, L3-5), which implies the existence of a battery.
Lwali does not directly disclose the loop having a charging region. However, Lwali discloses the AGVs recharging (P0024, L3-5). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the charging station part of the loop in order to decrease the amount of space needed for the system, thus reducing costs.

With regards to claim 16, Lwali discloses all the elements of claim 15 as outlined above. Lwali further discloses wherein the first movable delivery mechanism includes a conveyor belt (162) operable to move the first package off the parcel support portion.
 
s 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lwali as applied to claim 10 above, and further in view of Tang.

With regards to claim 12-13, Lwali discloses all the elements of claim 10 as outlined above. Lwali does not disclose wherein the first movable delivery mechanism includes a tiltable portion operable to discharge the first package, and wherein the tiltable portion is tiltable to any one of a transport position, a first side receive position, a first side discharge position, a second side receive position, and a second side discharge position. Lwali discloses the first delivery mechanism having a conveyor (162), but the conveyor does not tilt.
However, Tang discloses wherein the first movable delivery mechanism includes a tiltable portion (rotatable tray 2) operable to discharge the first package, and wherein the tiltable portion is tiltable to any one of a transport position, a first side receive position, a first side discharge position, a second side receive position, and a second side discharge position (revolute pairs 31 on each corner allow for multiple tilt positions; Figs. 1 and 3c).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the tiltable tray as disclosed by Tang and the conveyor as disclosed by Lwali, in order to reduce the distance the package has to fall, thus reducing the probability of the package being damaged.   Further it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the tiltable tray as disclosed by Tang and the delivery mechanism as disclosed by Lwali, in order to have the AGV discharge packages to bins on either side of the AGV, thus increasing efficiency.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lwali as applied to claim 15 above, and further in view of Wagner.


However, Wagner discloses wherein the first movable delivery mechanism includes a tiltable portion (carriage 338) tiltable about a pivot axis that is parallel to the floor and operable to discharge the first package and wherein the tiltable portion is tiltable to any one of a transport position, a first side receive position, a first side discharge position, a second side receive position, and a second side discharge position (Fig 19A-C).
 It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the tiltable portion as disclosed by Wagner and the delivery mechanism as disclosed by Lwali, in order to reduce the distance the package has to fall, thus reducing the probability of the package being damaged.  Further it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the tiltable portion as disclosed by Wagner and the delivery mechanism as disclosed by Lwali, in order to have the AGV discharge packages to bins on either side of the AGV, thus increasing efficiency.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lwali as applied to claim 15 above, and further in view of Elazary.

With regards to claim 19, Lwali discloses all the elements of claim 15 as outlined above. Lwali does not disclose a sensor attached to and movable with one of the AGVs, the sensor operable to measure a value for each bin that is indicative of an available volume in each bin.



With regards to claim 20, Lwali and Elazary disclose all the elements of claim 19 as outlined above. Lwali does not disclose wherein the sensor provides a user identifiable indication for each bin determined to have the available volume below a predefined level.
However, Elazary discloses wherein the sensor provides a user identifiable indication (display 150; Col. 4, L45) for each bin determined to have the available volume below a predefined level. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the indicator as disclosed by Elazary to the system disclosed by Lwali, in order to timely alert an operator to switch out the full bin, thus increasing efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.L.B./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655